               Case 5:18-cr-00172-BLF Document 136 Filed 02/18/21 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 COLIN C. SAMPSON (CABN 249784)
   DANIEL KALEBA (CABN 223789)
 5 Assistant United States Attorneys
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7020
 7        FAX: (415) 436-7009
          Colin.Sampson@usdoj.gov
 8

 9 Attorneys for United States of America

10 JULIA JAYNE (CABN 202753)
   Jayne Law Group
11        483 9th Street, Suite 200
          Oakland, CA 94607
12        Phone: (415) 623-3600
          Fax: (415) 623-3605
13        Email: julia@jaynelawgroup.com
14 Attorney for Defendant Michael Kail

15
                                     UNITED STATES DISTRICT COURT
16
                                    NORTHERN DISTRICT OF CALIFORNIA
17
                                            SAN JOSE DIVISION
18
     UNITED STATES OF AMERICA,                   )   CR 18-00172 BLF
19                                               )
             Plaintiff,                          )   JOINT PRELIMINARY STATEMENT
20                                               )
        v.                                       )   Trial:     March 19, 2021
21                                               )   Court:     Honorable Beth Labson Freeman
     MICHAEL KAIL,                               )
22                                               )
             Defendant.                          )
23                                               )
                                                 )
24

25

26

27

28

     JOINT PRELIMINARY STATEMENT,
     CR-18-00172 BLF
              Case 5:18-cr-00172-BLF Document 136 Filed 02/18/21 Page 2 of 2




 1          Counsel for the United States of America (the “government”), through Assistant U.S. Attorneys

 2 Colin Sampson and Daniel Kaleba, and counsel for Defendant, Michael Kail (“Kail,” or “Defendant”),

 3 respectfully submit the following Joint Preliminary Statement to be read to the jury before the beginning

 4 of trial of the above-captioned matter:

 5

 6                  Defendant Michael Kail is charged with the following crimes: wire fraud, mail

 7          fraud and money laundering. The government alleges that Mr. Kail, from at least

 8          February 2012 to July 2014, engaged in a scheme to defraud his employer, Netflix, Inc.,

 9          including by directing business to companies that did business with Netflix in exchange

10          for taking bribes and kickbacks from those companies. The government further alleges

11          that, from at least April 2013 to October 2014, Mr. Kail also engaged in financial

12          transactions of over $10,000 with the proceeds of the alleged fraud.

13                  These allegations are not evidence, and they do not prove anything. Mr. Kail has

14          pleaded not guilty to the charges. He is presumed innocent, and the government bears the

15          burden of proving the charges beyond a reasonable doubt.

16

17                                                       Respectfully submitted,

18                                                       DAVID L. ANDERSON
                                                         United States Attorney
19
     Dated: February 18, 2021.                            /s/ Colin Sampson
20                                                        COLIN SAMPSON
                                                          DANIEL KALEBA
21                                                        Assistant United States Attorneys

22

23 Dated: February 18, 2021.                              /s/ Julia Jayne
                                                          JULIA JAYNE
24                                                        Attorney for Defendant Michael Kail

25

26

27

28

     JOINT PRELIMINARY STATEMENT,
     CR-18-00172 BLF                                 1
